Title: Thomas Jefferson’s Recommendation of Edmund Bacon, 15 August 1818
From: Jefferson, Thomas,Bacon, Edmund
To: 


          
            Warm Springs Virginia. Aug. 15. 18.
          
          The bearer, mr Edmund Bacon has lived with me twelve years as manager of my farm at Monticello. he  goes to the Missouri to look out for lands to which he means to remove. he is an honest, correct man in his conduct and worthy of confidence in his engagements: any information or instruction which any person may give him will be worthily bestowed, and if he should apply particularly to Govr Clarke on his way, the Governor will especially oblige me by imparting to him his information and advice
          Th: Jefferson
        